Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II and III, as set forth in the Office action mailed on 08/03/2021, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3,10-20,22-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first electrode provided on the first substrate and being configured to receive a ground signal; a second electrode provided on a side of the second substrate facing towards the first substrate; liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode; a support structure provided between the first substrate and the second substrate and comprising at least one first spacer, wherein the at least one first spacer is located on a side of the second electrode facing away from the second substrate, and an orthographic projection of each of the at least one first spacer on the second substrate is within an orthographic projection of the second electrode on the second substrate, wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals, and the second electrode comprises a primary electrode, a first coupling electrode and a second coupling electrode that are connect to each other, and wherein, in a direction perpendicular to a plane of the first substrate, an orthographic projection of the first coupling electrode overlap the first opening and an orthographic projection of the second coupling electrode overlap the second opening.
Regarding independent claim 18, patentability exists, at least in part, with the claimed features of the first electrode being configured to receive a ground signal; providing a second substrate and forming a second electrode on the second substrate; forming a first spacer on the first substrate or the second substrate; and oppositely arranging the first substrate and the second substrate to form a cell in such a manner that in a direction perpendicular to a plane of the second substrate, wherein the phase shifter comprises: a first electrode provided on the first substrate and being configured to receive a ground signal; a second electrode provided on a side of the second substrate facing towards the first substrate; liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode; a support structure provided between the first substrate and the second substrate and comprising at least one first spacer, wherein the at least one first spacer is located on a side of the second electrode facing away from the second substrate, and an orthographic projection of each of the at least one first spacer on the second substrate is within an orthographic projection of the second electrode on the second substrate, wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals, and the second electrode comprises a primary electrode, a first coupling electrode and a second coupling electrode that are connect to each other, and wherein, in a direction perpendicular to a plane of the first substrate, an orthographic projection of the first coupling electrode overlap the first opening and an orthographic projection of the second coupling electrode overlap the second opening.
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a first electrode provided on the first substrate and being configured to receive a ground signal; a second electrode provided on a side of the second substrate facing towards the first substrate; liquid crystals encapsulated between the first substrate and the second substrate and being configured to rotate under driving by the first electrode and the second electrode; a support structure provided between the first substrate and the second substrate and comprising at least one first spacer, wherein the at least one first spacer is located on a side of the second electrode facing away from the second substrate, and an orthographic projection of each of the at least one first spacer on the second substrate is within an orthographic projection of the second electrode on the second substrate; and wherein the first electrode is provided with a first opening and a second opening that are configured to couple radio frequency signals, and the second electrode comprises a primary electrode, a first coupling electrode and a second coupling electrode that are connect to each other, and wherein, in a direction perpendicular to a plane of the first substrate, an orthographic projection of the first coupling electrode overlap the first opening and an orthographic projection of the second coupling electrode overlap the second openig, a feeder portion provided on the first substrate and configured to receive radio frequency signals; and a radiator arranged on the first substrate and configured to radiate phase-shifted radio frequency signals.
Claims 2-3,10-17,22-27 depend from claim 1, claim 19 depend from claim 18 and are included in the allowable subject matter.
Sun Tuo (CN 110320713), Misaki (US 2019/0237849), Wang et al. (US 2019/0146248), Yu et al. (US 2022/0121055), and Hirai (US 2020/0044307) are all cited as teaching some elements of the claimed invention including a phase shifter, a plurality of substrates, a plurality of electrodes, a plurality of openings in the electrode, as well as, a liquid crystal therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/           Primary Examiner, Art Unit 2845